DETAILED ACTION
Allowable Subject Matter
Claims 1, 3, 4, and 6-19 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1, 3, 4, 6, 7, and 16-19 remain allowed for the reasons set forth in the Office Action dated 15 October 2021.  With respect to claim 8, the prior art fails to teach, or fairly suggest, that the first connection portions in the plurality of first internal electrodes do not overlap with the second connection portions between two of the plurality of first internal electrodes, in the first direction and the second connection portions in the plurality of second internal electrodes do not overlap with the first connection portions between two of the plurality of second internal electrodes, in the first direction, when taken in conjunction with the remaining limitations of claim 8.  Claims 9-15 are allowed by virtue of their dependency from claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848